Citation Nr: 1542785	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  11-15 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable disability rating for right upper extremity paresthesias from October 19, 2009 through June 9, 2014.

2.  Entitlement to a disability rating in excess of 10 percent for median nerve disability of the right upper extremity (previously evaluated as right upper extremity paresthesias) as of June 10, 2004.

3.  Entitlement to a disability rating in excess of 10 percent for ulnar nerve disability of the right upper extremity (previously evaluated as right upper extremity paresthesias) as of June 10, 2004.

4.  Entitlement to a disability rating in excess of 20 percent for radiculopathy of the left lower extremity associated with thoracic spine osteoarthritis, with chronic compression T8 and T9 with painful motion in the thoracolumbar spine(also claimed as lumbar spine condition) as of June 10, 2014.

5.  Entitlement to a disability rating in excess of 20 percent for radiculopathy of the right lower extremity associated with thoracic spine osteoarthritis, with chronic compression T8 and T9 with painful motion in the thoracolumbar spine(also claimed as lumbar spine condition) as of June 10, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 2006.  

This matter comes before the Board of Veterans Appeals (hereinafter Board) on appeal from a November 2009 rating decision, by the Winston Salem, North Carolina, Regional Office (RO), which granted service connection for right upper extremity paresthesias and assigned a 0 percent rating, effective October 19, 2009.  The Veteran perfected a timely appeal to that decision.  

On March 15, 2013, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the videoconference hearing is of record.  

In March 2014, the Board remanded the case for additional development.  In an October 2014 rating decision, the Appeals Management Center (AMC) granted entitlement to service connection for radiculopathy of the left and right lower extremities associated with thoracic spine osteoarthritis, with chronic compression T8 and T9 with painful motion in the thoracolumbar spine, at 20 percent disability ratings each.  In addition, the AMC granted separate disability ratings for radiculopathy of the median and ulnar nerves of the right upper extremity, at 10 percent disability ratings each, effective June 10, 2014.  

In February 2015, the Board again remanded the case for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in July 2015.  As discussed below, the Board is satisfied that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  


FINDINGS OF FACT

1.  For the period from October 19, 2009 through June 9, 2014, the Veteran's right upper extremity paresthesias did not involve neurological impairment of the median nerve.  

2.  As of June 10, 2014, the Veteran's right upper extremity (major) has been manifested by mild incomplete paralysis of the median nerve.  

3.  As of June 10, 2014, the Veteran's ulnar neuropathy of the right upper extremity is comparable to mild incomplete paralysis.  

4.  The Veteran's service-connected right lower extremity radiculopathy is manifested by no more than moderate impairment of the right sciatic nerve.  

5.  The Veteran's service-connected left lower extremity radiculopathy is manifested by no more than moderate impairment of the left sciatic nerve.  


CONCLUSIONS OF LAW

1.  For the period from October 19, 2009 through June 9, 2014, the criteria for an initial compensable evaluation for right upper extremity paresthesias have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.312, 4.7, 4.10, 4.120, 4.124a, Diagnostic Code 8515 (2014).  

2.  The criteria for an evaluation in excess of 10 percent for median nerve disability of the right upper extremity, from June 10, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b) (1), 4.124a, Diagnostic Code 8515 (2014).  

3.  The criteria for an initial disability rating in excess of 10 percent for ulnar nerve disability of the right upper extremity are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b) (1), 4.124a, Diagnostic Code 8516 (2014).  

4.  The criteria for an initial rating in excess of 20 percent for right lower extremity radiculopathy, associated with thoracic spine osteoarthritis, with chronic compression T8 and T9, with painful motion in the thoracolumbar spine, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b) (1), 4.124a, Diagnostic Code 8520 (2014).  

5.  The criteria for an initial rating in excess of 20 percent for left lower extremity radiculopathy, associated with thoracic spine osteoarthritis, with chronic compression T8 and T9, with painful motion in the thoracolumbar spine, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b) (1), 4.124a, Diagnostic Code 8520 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in June 2009, and April 2014 from the RO to the Veteran which were issued prior to the RO decisions in November 2009 and October 2014, respectively.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of her and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence and/or information in her possession to the RO.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims file, and that neither she nor her representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal. It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of her claims, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  Findings necessary to apply the criteria for rating the disabilities at issue have been made.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in obtaining evidence pertinent to her claims.  Therefore, no useful purpose would be served in remanding the issues decided herein for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual background.

The Veteran served on active duty from August 1978 to August 2006.  The service treatment reports (STRs) show that the Veteran received clinical attention and treatment for neck and back pain as well as occasional complaints of tingling and numbness in the right arm.  In January 1997, the Veteran was seen for complaints of having dislocated the right shoulder while lifting weights 2 weeks ago; the assessment was R/O scoliosis.  In February 1997, the Veteran was seen at an orthopedic clinic with a history of tingling in her right arm which started in November 1996.  It was noted that she had no history of cervical injury or neck pain.  The assessment was cervical myelopathy.  In July 2005, the Veteran was seen for complaints of right sided neck pain; it was noted that the Veteran had had right sided neck pain over the years as a result of an injury and 1994; since then, she had had tightness and intermittent radiating pain to the right shoulder.  X-ray study of the cervical spine revealed mild changes of degenerative disc disease and facet joint degenerative joint disease at C4-5 and C5-6.  On the occasion of her retirement examination in May 2006, the Veteran reported constant soreness in the neck as a result of a "ruck sack" injury to the shoulder.  She also reported arthritis in the neck, intermittent back pain, and numbness in the fingers at night.  The examiner reported a finding of chronic neck pain and chronic back pain.  

By a rating action in November 2006, the RO granted service connection for thoracic spine osteoarthritis and cervical spine facet joint disease/degenerative disc disease (claimed as mid back pain, low back pain, neck pain, and right side radiculopathy); a 10 percent disability rating was assigned, effective September 1, 2006.  

In June 2008, the Veteran sought an increased rating for "my service connected cervical, thoracic, and lumbar spine conditions, all currently evaluated together."  In a January 2009 rating decision, the RO separately rated the Veteran's cervical spine facet joint disease/degenerative disc disease as 20 percent disabling.  It also continued a 10 percent rating for thoracic spine osteoarthritis with chronic compression at T8 and T9.  

In a statement, date in October 2009, the Veteran indicated that she continued to experience severe low back pain with radiation down the right leg.  The Veteran also noted that the back pain radiates into her right butt cheek.  She stated that she is unable to sit at work and must type standing up.  

The Veteran was afforded a VA examination in October 2009.  At that time, she complained of numbness to fingers 2-4 on an intermittent basis that occurred with sleeping and prolonged sitting.  The Veteran denied any upper extremity weakness; she stated that she takes extra-strength Naprosyn and extra-strength Tylenol, both of which were helpful.  She did note that the Naprosyn causes swelling.  The Veteran related that the condition was made worse with long-distance travel and a stressful day at work; it alleviated with hot water and travel pillows.  The Veteran reported flare-ups 1-2 times per week.  As far as activities of daily living, it does not affect her, but it bothers her at work with prolonged sitting.  On examination, upper extremity strength was normal at 5/5.  Sensation was intact to light touch.  Deep tendon reflexes were normal at 2+.  Hoffman's response was negative bilaterally and rapid alternating movements were within normal limits.  The pertinent diagnosis was right upper extremity paresthesias.  The examiner opined that it is at least as likely as not that the Veteran's current paresthesias are a continuation of the paresthesias noted in the military.  

Received in October 2010 were private treatment reports, including physical therapy notes from Dr. Rakesh Parikh, dated from December 2007 to August 2010.  These records show that the Veteran was seen for a follow up visit in February 2010; at that time, she reported complaints of low back pain and hip pain.  It was noted that this has been a problem for the past several years; associated symptoms included paresthesia.  When the Veteran was seen in May 2010, the assessment was chronic low back pain with right hip pain, which radiates to the right lower extremity affecting her sleep, activities of daily living and work.  

Of record is a statement from the Veteran's husband, dated in December 2010, attesting to the problems and difficulties caused by her service-connected disabilities.  He stated that, over the past 2 years, he has observed an increase in her complains of pain and fatigue and must take to her bed.  The Veteran's husband further noted that he has observed how the pain has affected their lifestyle; significantly, she is no longer able to jog or walk for long distances like she used to. HE noted that she often has to take pain medication including extra strength Tylenol.  Overall these pains continue to affect a normal lifestyle and lessen the activities she can participate in with me.  She has also given up bicycling which she used to enjoy due to the pain she experiences.  

On the occasion of a VA examination in March 2011, it was noted that the Veteran has nerve damage down the neck, right shoulder, which periodically flares up with pain and stiffness, numbness down the arm and fingers; she stated that she has been dropping things.  It was reported the Veteran was able to walk, and her symptoms were stiffness, fatigue, paresthesias, numbness and weakness; no bowel and bladder complaints were noted.  Her main complaint was dropping things from the right hand.  The Veteran related that she experienced pain which was present in the neck and the shoulder and hand, moderate in severity, induced by physical activity and by working at the computer.  She noted that the pain was relieved by rest and medication, and her functional limitation was "dropping things from right hand."  She had not been in hospital or had surgery for the condition and did not relate any functional impairment to the neck pain.  With respect to the radiculopathy in the lower extremities, the Veteran indicated that her symptoms included stiffness, spasms, paresthesias, numbness and weakness of the legs and foot; she did not report any bowel and bladder complaints.  Her pain occurred with moderate severity, Induced by sitting and relieved by medication such as Mobic, physical activity and radiation.  She had taken physical therapy, radiation, cold and physical stretches, electrical stimulation, medication such as Mobic, Naproxen and oxycodone for the condition.  She had not been in hospital or had surgery for the back pain, and she did not now relate any specific functional impairment to the condition.  

On examination, it was observed that her posture and gait were normal and were not altered by changes in the joints or spine.  She did not use or wear any assistive device.  No sensory or motor deficit was identified in the extremities.  A full range of motion and strength was maintained in all joints, without heat, redness or swelling, deformity or drainage, except as specifically indicated.  The anterior superior iliac spine - medial malleolus distance was 83 cm on the right and left.  Examination of the feet did not reveal any sign of abnormal weightbearing.  Pedal pulses were palpable; there was no evidence of cyanosis or edema.  She was noted to be right-hand dominant, using her right hand to write, eat and comb her hair; no tremor was identified.  Her posture and gait are normal and are not altered by changes in the joints or spine, unless specifically indicated. She does not use or wear any assistive device.  No sensory or motor deficit identified.  Reflexes are 2+ on the right and the left.  No current evidence of intervertebral disk was identified.  The pertinent diagnosis was right upper extremity paresthesias; no change and no current significant compromise identified in sensory perception.  With respect to the diagnosis of radiculopathy/right and left lower extremities, the examiner stated that there was no change and no current significant compromise was identified in sensory perception.  The sensory and motor function for the upper and lower extremities was normal.  No current evidence of radiculopathy or paresthesias was identified.  

Received in September 2011 were treatment reports, VA as well as private treatment records, dated from May 2004 to September 2010, reflecting ongoing clinical evaluation and treatment for back disorder and radiating pain into the lower extremities.   

At her personal hearing in March 2013, the Veteran reported that she experienced tingling and numbness in her neck and arm.  The Veteran indicated that she experiences those symptoms mostly in her neck and her right arm.  The Veteran related that she has problems with dropping objects.  The Veteran stated that she has reached the point where she is unable to use her arm.  

On the occasion of a VA examination for evaluation of the lumbar spine in June 2014, the Veteran reported that the pain and numbness in the lumbar spine travels down both buttocks and legs.  No muscle atrophy was noted.  Deep tendon reflexes were 2+.  Sensory examination was normal in the upper and lower extremities.  Straight leg raising was negative.  The examiner noted that the Veteran had moderate intermittent pain in the lower extremities; he also reported moderate paresthesias and numbness in the lower extremities.  It was noted that the disability involved the sciatic nerve in both extremities; the examiner also described the severity of the radiculopathy as moderate.  It was noted that the Veteran has constant and intermittent moderate pain in the right upper extremity as well as in the right and left lower extremities.  The examiner reported moderate paresthesias and numbness in the right upper extremity as well as in the right and left lower extremities.  Muscle strength testing was 5/5 in all joints; no muscle atrophy was noted.  Deep tendon reflexes were 2+ in all joints.  Sensory examination was normal.  Gait was normal.  There was mild incomplete paralysis of the median and ulnar nerves of the right upper extremity.  The examiner also noted mild incomplete paralysis of the sciatic nerve in the right and left lower extremities.  The reported diagnoses were radiculopathy of the right arm, and radiculopathy of both lower extremities.  

The Veteran was afforded another VA examination in May 2015 for evaluation of the right upper ulnar and median nerve disability as well as radiculopathy of both lower extremities.  The Veteran reported suffering a ruck sack, injury around 1991; since then, she has had some mid back pain with stiffness setting in around 2005 to 2006.  The Veteran related that she occasionally experiences numbness and tingling in the right hand causing her to drop things.  The Veteran reported experiencing numbness approximately several times a week.  The Veteran maintained that the right upper extremity radiculopathy was primarily due to ruck sack pulling on her neck and upper shoulders while on marches while in service, and the bilateral lower extremity radiculopathy was due to ruck marches and carrying of heavy equipment while on active duty.  

On examination, it was noted that the Veteran's dominant hand is the right.  She reported constant and intermittent moderate pain in the right upper extremity and the right and left lower extremities.  She also reported moderate paresthesias and numbness in the right upper extremity as well as the right and left lower extremities.  Muscle strength was 5/5 in all joints, elbows, wrists, knees and ankles.  No muscle atrophy was noted.  Sensory examination was normal.  Deep tendon reflexes were normal.  Her gait was reported to be normal.  Phalen's and Tinel's signs were negative.  Radial nerve was normal.  Mild incomplete paralysis was noted in the right median nerve; the left median nerve was normal.  A mild incomplete paralysis was noted in the right ulnar nerve; the left ulnar nerve was normal.  The musculocutaneous nerve was normal, the circumflex nerve was normal, and the long thoracic nerve was normal.  The upper, middle and lower radicular groups were all normal, bilaterally.  The examiner noted a mild incomplete paralysis in the sciatic nerve of the right and left lower extremities.  It was noted that the Veteran used an ortho pillow for her neck and chair and seat orthotics.  It was noted that the Veteran was limited in her ability to lift more than 15 pounds, limited bending, and sitting more than 30 minutes causes her pain in the lower back.  The Veteran reported that at work she has to change her position every 30-45 min due to lower back pain.  

The examiner stated that she was unable to determine when exactly the onset of the median and ulnar nerve disabilities of the right upper extremity incurred.  She explained that the x-rays and EMG findings due not support direct correlation to a timeline as to when the disabilities would have occurred.  She noted that no sensory or motor findings were present on exam dated 2011; and no current evidence of radiculopathy or paresthesias was identified on March 8, 2011.  Therefore, the examiner concluded that it would be mere speculation on her behalf to determine the onset prior to the given date of disabilities based on the exam in 2014.  


III.  Legal Analysis.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2014).   

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the time period the increased rating claim has been pending).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

A.  Right upper extremity paresthesias.

The Veteran right upper extremity paresthesias were initially evaluated under Diagnostic Code 8515.  Under Diagnostic Code 8515, complete paralysis of the median nerve is defined as where the hand is inclined to the ulnar side, with the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand; pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2014).  

Mild incomplete paralysis warrants a 10 percent rating for both a minor and major extremity.  Moderate incomplete paralysis corresponds to a 20 percent rating for a minor extremity, and 30 percent for a major extremity.  Moderate incomplete paralysis corresponds to a 20 percent rating for a minor extremity, and 30 percent for a major extremity. Where there is severe incomplete paralysis, this warrants a 40 percent rating for a minor extremity, and 50 percent for a major extremity.  Complete paralysis warrants a 60 percent rating if affecting the minor extremity, and a 70 percent rating if the major extremity is involved.  

Neurological disorders are ordinarily to be rated in proportion to the impairment of motor, sensory or mental function.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances. See 38 C.F.R. § 4.120 (2014).  

A note to 38 C.F.R. § 4.124a  states that the term "incomplete paralysis" where involving peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Also, when peripheral nerve involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.  

The words "mild," "moderate" and "severe" are not defined in the above rating criteria.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2014).  

(i).  Period from October 19, 2009 through June 9, 2014.

After careful review of the evidentiary record during the period prior to June 10, 2014, the Board finds that the clinical findings do not support a compensable evaluation for right upper extremity paresthesias.  Significantly, at the time of the October 2009 VA examination, the Veteran reported intermittent numbness in the fingers; however, she denied any weakness.  Physical examination revealed upper extremity strength of 5/5 Sensation was intact to light touch.  Subsequently, in March 2011, the Veteran reported symptoms of stiffness, fatigue, paresthesias, numbness and weakness; she also reported "dropping things from right hand."  The VA examination revealed reflexes were 2+ on the right.  The VA examiner stated there was no current significant compromise identified in sensory perception.  The sensory and motor functions of the right upper extremity were normal.  The pertinent diagnosis was right upper extremity paresthesias; however, the examiner noted that there was no current significant compromise identified in sensory perception.  

In light of the foregoing, the Board finds that there was no showing of any neurological deficit manifested in the right upper extremity during the period from October 19, 2009 through June 9, 2014.  As a result, the level of symptomatology does not meet the criteria for a compensable evaluation for the right upper extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8515 based on mild incomplete paralysis.  See Fenderson, supra.  

Despite the Veteran's claim that she suffered from pain, stiffness, with numbness down the right arm and fingers, the evidence of record does not support this contention.  There was no evidence of even mild paralysis in the right upper extremity warranting a compensable rating or that a higher rating is warranted under the holding in DeLuca.  As a result, the level of symptomatology does not meet the criteria for a compensable evaluation for the right upper extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8515 based on mild incomplete paralysis, for the period prior to June 10, 2014.  

B.  I/R-Right upper extremity from June 10, 2014.

As noted above, the Veteran has been awarded separate disability ratings for the neurological manifestations of her cervical spine disability under 38 C.F.R. § 4.124a, Diagnostic Code 8515.  Diagnostic Code 8515 provides for a 10 percent evaluation for mild incomplete paralysis of the median nerve for the major or minor nerve.  A 30 percent is warranted for moderate incomplete paralysis for the major hand and a 20 percent rating for the minor hand.  A 50 percent evaluation is warranted for severe incomplete paralysis of the major hand, and a 40 percent evaluation for the minor hand.  A 70 percent evaluation is warranted for complete paralysis of the median nerve for the major hand, and a 60 percent evaluation for the minor hand, with the hand inclined to the ulnar side with the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, and the thumb in the plane of the hand (ape hand); incomplete and defective pronation of the hand with the absence of flexion of the index finger, feeble flexion of the middle finger, inability to make a fist, and index and middle fingers that remain extended; inability to flex the distal phalanx of the thumb with defective opposition and abduction of the thumb at right angles to the palm; weakened flexion of the wrist; and pain with trophic disturbances.  38 C.F.R. § 4.124a, DC 8515.  

On the occasion of the VA examination in June 2014, it was noted that the Veteran had constant and intermittent moderate pain in the right upper extremity.  The examiner reported moderate paresthesias and numbness in the right upper extremity.  The reported diagnosis was radiculopathy of the right arm.  The examiner noted that there was mild incomplete paralysis of the median and ulnar nerves of the right upper extremity.  Similar findings were reported on examination in May 2015.  

In light of the above findings, the Board concludes that the findings show that a 10 percent rating for mild incomplete paralysis of the median and ulnar nerves is warranted beginning June 10, 2014.  The Veteran's right upper extremity disability is characterized by radiating pain, it does not rise to the level of moderate incomplete paralysis.  Upon VA examinations in June 2014 as well as May 2015, sensory and motor functions in the upper extremities were within normal limits.  Reflexes in the biceps and triceps were 2+ and there was no peripheral nerve involvement.  Accordingly, a disability rating in excess of 10 percent is not warranted for the Veteran's right upper extremity disability.  

The evidence of record shows treatment for symptoms of ulnar neuropathy, but do not indicate that the disability meets the criteria for an evaluation in excess of 10 percent under DCs 8515 or 8516.  There are few abnormal findings associated with the Veteran's ulnar neuropathy and certainly none which may be characterized as moderate.  There is no impairment of sensation, motion, motor function or muscle strength.  There also no evidence of more significant symptoms such as muscle atrophy, decreased reflexes or loss of function.  There is no evidence of abnormal or limited movement of the fingers or thumb or loss of dexterity in either hand.  Thus an increased rating for neuropathy of the right upper extremity is not warranted.  

C.  Radiculopathy of the Right and Left Lower extremities.

In the rating action on appeal, the RO granted the separate 20 percent rating for right and left lower extremity radiculopathy under 38 C.F.R. § 4.124a, DC 8520.  The rating criteria for sciatic nerve disabilities provide an 80 percent rating for complete paralysis of the sciatic nerve with the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  A 60 percent rating is provided for incomplete paralysis that is severe, with marked muscular atrophy.  A 40 percent rating is provided for incomplete paralysis that is moderately severe.  A 20 percent rating is provided for incomplete paralysis that is moderate.  A 10 percent rating is provided for incomplete paralysis that is mild.  38 C.F.R. § 4.124a, DC 8520.  

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for rating under diagnostic codes pertaining to limitation of motion. However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Mitchell, 25 Vet. App. 32.  

Based upon the evidence of record, the Board finds that throughout the period on appeal, the Veteran's service-connected right and left lower extremity radiculopathy is manifested by no more than moderate impairment of the sciatic nerve.  The June 2014 and May 2015 VA examiners, in particular, described the severity of the Veteran's bilateral lower extremity radiculopathy as moderate.  Significantly, in June 2014, the examiner noted that the Veteran had moderate intermittent pain in the lower extremities; he also reported moderate paresthesias and numbness in the lower extremities.  It was noted that the disability involved the sciatic nerve in both extremities; the examiner also described the severity of the radiculopathy as moderate.  In addition to that characterization, the findings do not more closely approximate the criteria for moderately severe incomplete paralysis.  Therefore, an increased initial rating in excess of 20 percent for radiculopathy of the right and left lower extremities is not warranted.  

The Board is aware of the Veteran's credible complaints of pain made during VA examinations.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is not, however, competent to identify a specific level of disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered, but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b) (1).  While the Board realizes that the Veteran's back disorder interferes with his ability to perform in the workforce, this impairment is already contemplated by the applicable schedular criteria so that consideration of an extraschedular basis is not shown to be necessary.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  In the absence of such factors, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The findings needed for the next higher evaluation in excess of 20 percent are not demonstrated in the evidence of record.  Because the preponderance of the evidence is against the claim for a higher rating, the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to a compensable rating for right upper extremity paresthesias from October 19, 2009 through June 9, 2014, is denied.  

Entitlement to a disability rating in excess of 10 percent for median nerve disability of the right upper extremity (previously evaluated as right upper extremity paresthesias) as of June 10, 2004, is denied.  

Entitlement to a disability rating in excess of 10 percent for ulnar nerve disability of the right upper extremity (previously evaluated as right upper extremity paresthesias) as of June 10, 2004, is denied.  

Entitlement to an initial disability rating in excess of 20 percent for right lower extremity radiculopathy, associated with thoracic spine osteoarthritis, with chronic compression T8 and T9 with painful motion in the thoracolumbar spine, is denied.  

Entitlement to an initial disability rating in excess of 20 percent for left lower extremity radiculopathy, associated with thoracic spine osteoarthritis, with chronic compression T8 and T9 with painful motion in the thoracolumbar spine, is denied.  


____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


